Exhibit 99.1 For Immediate Release Contact Information Tuesday, February 12, 2008 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources Reports Record Oil and Gas Sales, Drilling, in 2007; Updates Operations SAN ANTONIO February 12, 2008 TXCO Resources Inc. (Nasdaq:TXCO) today reported record sales volumes and drilling activity for 2007 and updated its current operations. Highlights include: · A 36 percent increase in combined oil and gas sales from the prior year. · A record 87 wells begun. · Nine drilling rigs currently operating. Net oil and gas sales volumes for 2007 were an estimated 7.97 bcfe, a 36 percent increase from 5.85 bcfe in 2006. Oil sales for the year totaled 974,394 barrels, up 23 percent from 791,425 barrels in the prior year. The Company's 2007 production mix was 73 percent oil and 27 percent natural gas. For 2007, TXCO spudded or re-entered a record 87 wells, up from 58 wells during 2006. TXCO Estimated Yearly and Quarterly Sales Volumes* Annual 2007 Annual 2006 % chg. 4Q 2007 3Q 2007 % chg. 4Q 2006 % chg. 4Q07 / 4Q06 Natural Gas / mmcf 2,125 1,104 +92% 607 652 -7% 240 +153% Oil /bbls 974,394 791,425 +23% 294,809 287,504 +3% 203,697 +45% Natural Gas Equivalent mmcfe 7,971 5,852 +36% 2,376 2,377 1,462 +63% Oil Equivalent boe 1,328,494 975,364 +36% 396,024 396,164 243,615 +63% *Unauditedmmcfmillion cubic feet,bblsbarrels,boebarrels of oil equivalent TXCO's sales from the prolific Glen
